Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 11/16. Claims 1-16 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Cited art do not disclose: A method for distributing deep trench (DT) capacitance in an integrated circuit (IC) design, the method comprising:
forming a placement block comprising blockages defining openings in interstitial regions among the blockages;
superimposing the placement block over the IC design; and
providing substantially evenly distributed DT capacitance to an entirety of the IC design except for at locations of reserved blocks by adding DT capacitance cells through the openings to those portions of the IC design where there are no reserved blocks, as recited in claim 1. Claims 2-8 depend from claim 1 and are also allowable. 
A method for distributing deep trench (DT) capacitance in an integrated circuit (IC) design comprising reserved blocks, the method comprising:
forming a placement block comprising blockages defining openings in interstitial regions among the blockages without regard to respective positions of the reserved blocks;
superimposing the placement block over the IC design; and
providing substantially evenly distributed DT capacitance to an entirety of the IC design except for at locations of reserved blocks by substantially evenly adding DT capacitance cells through the openings to those portions of the IC design where there are no reserved blocks, as recited in claim 9. Claims 10-16 depend from claim 9 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Heilprin (US 10289790 B2) discloses A method for designing an integrated circuit die, the method including: generating a first layout for the die which includes at least one decap cell; and performing a post-processing decap insertion operation to add to said layout at least one additional decap cell in excess of said at least one decap cell, the operation including: for at least a portion of said first layout which comprises locations of dcap cells having net crossings with positive slack, identifying at least some of said net crossings at the locations in said at least said portion which have positive slack, as "candidate" locations; and inserting at least one additional decap cell at this one location respectively, from among said "candidate" location, thereby to increase the intrinsic-cap value of decap cells, in said layout, and consequently in integrated circuits produced according to said layout, wherein said post-processing decap insertion operation ensures critical/sensitive timing nets are not harmed so as to avoid re-routing that changes signal delay value, by refraining from replacing filler cells, which are associated with said crossings with critical/sensitive timing nets, with decap cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813